  
    

 

BENJAMIN N. CARDOZO SCHOOL OF LAW VESTTIVA UNIVERSITY
CIVIL RIGHTS CLINIC

Betsy Ginsherg (646) 592-6495
Director Fax (222) 790-0256
Clinical Professor af Law betsy.gingsberg@yu.edu
April 23, 2021 is ;
P §/ ftw
ld. teid
BY ECF Cg epee ij ;
Honorable Paul Crotty Je Aimegite _ i pete ME

ble

United States District Judge wy be
Southern District of New York fous Z
United States Courthouse cee fpian Ble Aba
500 Pearl Street Jip watea!

New York, New York 10007 4 brett

(bias 7
wi get
Re: United States v. Joseph Olivieri, 18 CR 316 (PAC)

Letter Motion to Adjourn Surrender Date
Dear Judge Crotty:

We represent Defendant Joseph Olivieri, who today filed a Motion to Modify Sentence
and now asks this Court for an adjournment of the date by which he must surrender to begin
serving his prison sentence. Without a Court order, Dr. Olivieri is required to surrender on May
5, 2021. The government consents to a two-month extension. Defendant asks that the Court
adjourn his surrender date for two months, without prejudice for him to seek further adjournment
should his request for compassionate release remain pending after two months.

Dr. Olivieri is secking a modification of his sentence pursuant to 18 U.S. § 3582(¢)(1)(A)
due to compelling and extraordinary reasons that warrant a sentence of home confinement, Since
Dr. Olivieri’s sentence was imposed in May of 2020, his health conditions have severely
deteriorated and Dr, Olivieri can no longer care for himself. As detailed at length in his motion
seeking Compassionate Release, he requires the constant care of visiting nurses and home health
aides, who help in all aspects of life—-bathing, dressing, cooking, and changing his adult diapers
due to his urinary and bowel incontinence. He has recently been diagnosed with congestive heart
failure, bilateral pleural effusion, and dementia. Due to these health concerns, he is seeking a
modification of his sentence to one of home confinement.

Defendant requests an adjournment of his surrender date to allow for the briefing and
disposition of his motion for a modification of his sentence, filed concurrently with this letter.
An adjournment is appropriate in light of Dr. Olivieri’s deteriorating health conditions and the
pendency of the Motion to Modify Sentence.

JACOB BURNS INSTITUTE FOR ADVANCED LEGAL STUDIES
BROOKDALE CENTER - 55 FIFTH AVENUE + ROOM 1118 + NEW YORK, NY 10003-4391

 
